Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include first edge seal structures vertically extends from the first substrate to a horizontal plane including bonding surfaces of the first bonding pads, and comprises a respective first pad- level ring structure that continuously extends around the first semiconductor devices; and at least one row of first dummy metal pads embedded in the first pad-level dielectric layer, wherein the first dummy metal pads are not electrically connected to the first edge seal structures or to the first metal interconnect structures.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to include first edge seal -52-Atty. Dkt. 3590-964 structures which comprise first pad-level ring structures, and at least one row of first dummy metal pads over the first interconnect-level dielectric layers, wherein: the first edge seal structures laterally surround the first semiconductor devices; each of the first edge seal structures vertically extends from the first substrate to a horizontal plane including bonding surfaces of the first bonding pads; and a row of first dummy metal pads is formed between a pair of first edge seal structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893